Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Specification Objections
The applicant’s amendments are sufficient to overcome the previous objections which are consequently withdrawn.

Claim Rejections Under 35 U.S.C. §102
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

Claim 1 recites:
… generating, using at least the update data, validation data to establish availability of the updated version of the first vehicle profile package, wherein the validation data comprises a hash value, the hash value comprising a first set of characters and a second set of characters; and
determining, based on determining that the first set of characters of the hash value satisfies a validation rule and the second set of characters of the hash value fails to satisfy the validation rule, that the updated version of the first vehicle profile package is available; …

The specification does not appear to include a description of these limitations. The closest description appears to be found at applicant’s par. [0024] which reads:
[0027] Each one of the vehicles and mobile devices that receive the update notification message can include an update unit 140 that can detect an update for a vehicle profile package within the network 110. To that end, the update unit 140 can operate on update data carried by the received notification message in order to validate the update. In one configuration, the vehicle update module 156 can operate iteratively on the update data contained in the notification message, iteratively generating validation data as a result. At each iteration, the vehicle update module 156 can then determine if the validation data generated at that iteration satisfies one or many defined validation criteria. More specifically, in one example, iteratively generating validation data includes generating a current hash value at each iteration. The hash value can be generated according to numerous types of hashing techniques, such as MD5 hashing; Secure Hash Algorithm 1 (SHA-1); Secure Hash Algorithm 2 (SHA-2) and its variants; or similar. The vehicle update module 156 can then determine if a defined validation criterion is satisfied. The defined validation criterion can dictate that the current hash value must include a particular group of characters. In one example configuration, the particular group of characters can include a string of contiguous defined characters (e.g., "0000") arranged in a particular portion of the hash value, e.g., at the beginning of the hash value or at the end of the hash value. In another example configuration, the particular group of defined characters can include a particular sequence of characters (e.g., "0lAB") where two or more of the characters in the sequence are interleaved within the current hash value. The vehicle update module 156 can continue generating validation data in response to a negative determination. In turn, in response to a positive determination, the vehicle update module 156 can determine that the update for the vehicle profile package is available. In some embodiments, as is 

While it could be argued that the “second set of characters” is mapped to any characters which are not in the “particular group of characters” this does not disclose that this second set “fail[ing] to satisfy the validation rule” indicates the availability of an update. Instead it appears the validation rule is simply not applied to them. Further, the statement that the vehicle can “continue generating validation data in response to a negative determination” appears to indicate that when a validation fails a new set or sets of characters will be generated. Fig. 6 and the related disclosure at par. [0074] do not appear to provide any additional detail. Accordingly, the claim does not appear to be supported by the specification.
Claims 2-7 depend from claim 1 and are rejected accordingly.
Claims 8 and 15 recite language similar to that of claim 1 and are thus similarly rejected.
Claims 10-14 and 16-20 depend from claims 8 and 15, respectively, and are rejected accordingly.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
… generating, using at least the update data, validation data to establish availability of the updated version of the first vehicle profile package, wherein the validation data comprises a hash value, the hash value comprising a first set of characters and a second set of characters; and
determining, based on determining that the first set of characters of the hash value satisfies a validation rule and the second set of characters of the hash value fails to satisfy the validation rule, that the updated version of the first vehicle profile package is available; …

This language makes it unclear what the generated validation data comprises. More specifically it is not clear what constitutes or distinguishes the first and second sets of characters. As indicated above the specification does not appear to provide adequate support for these limitations. For the purposes of this examination the claim will be treated as directed to generating “validation data” comprising “characters” which can then be conceptually divided into two sets. 
Claims 2-7 depend from claim 1 and are rejected accordingly.
Claims 8 and 15 recite language similar to that of claim 1 and are thus similarly rejected.
Claims 10-14 and 16-20 depend from claims 8 and 15, respectively, and are rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1, 3, 8, 10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0238338 to O’Brien et al. (O’Brien) in view of US 2018/0322491 to Madisetti et al. (Madisetti).

Claim 1: O’Brien discloses a method, comprising: 
determining, by a computing apparatus comprising at least one processor, that an update for a first vehicle profile package is available, wherein the first vehicle profile package comprises a group of components, and wherein a first component of the group of components comprises at least one of data or program code, the data defining a parameter of operation of a vehicle and the program code providing one or more of a procedure to analyze the operation of the vehicle or a defined functionality of the vehicle (par. [0038] “storing the encrypted operational parameters of the first drone in a block of a blockchain”), wherein determining that the update for the first vehicle profile package is available comprises:

generating, using at least the update data, validation data to establish availability of the updated version of the first vehicle profile package, wherein the validation data comprises a hash value, the hash value comprising a first set of characters and a second set of characters (par. [0016] “a hash of the message, which may be compared with the hash derived from the received message … If the two hashes match, the message may be considered authentic”, note that this hash could conceptually be divided into two sets); and
determining, based on determining that the first set of characters of the hash value satisfies a validation rule, that the updated version of the first vehicle profile package is available (par. [0016] “a hash of the message, which may be compared with the hash derived from the received message … If the two hashes match, the message may be considered authentic”); 
receiving, by the computing apparatus, a copy of the updated version of the first vehicle profile package (par. [0038] “retrieving the operational parameters of the fist drone form the block of the blockchain”); 
locking, by the computing apparatus, access to the copy of the updated version of the first vehicle profile package (par. [0041] “generate a block 214 … hashed 216 into the blockchain”); and 


O’Brian does not disclose: 
determining, based on determining that the first set of characters of the hash value satisfies a validation rule and the second set of characters of the hash value fails to satisfy the validation rule, that the updated version of the first vehicle profile package is available. 

Madisetti teaches:
generating validation data wherein the validation data comprises a hash value, the hash value comprising a first set of characters and a second set of characters (par. [0014] “generating a hashed verification record by applying a hash function to the generated verification record”); and
determining, validity based on determining that the first set of characters of the hash value satisfies a validation rule and the second set of characters of the hash value fails to satisfy the validation rule, (par. [0014] “confirming the user identity by determining the decrypted user identification by determining the decrypted user identification information and the retrieved user identification information are at least a partial match”, note that in the case of a partial match a second set of characters would not match”). 



Claims 3, 10 and 16: O’Brien and Madisetti teach claims 1, 8 and 15, further comprising exchanging messages with the second vehicle (par. [0025] “As devices receive the request, responses to the request ore generated and sent back to the requesting device”).

O’Brien and Madisetti do not explicitly teach exchanging the locked copy for a copy of an updated version of a second vehicle profile package. 

It would have been obvious at the time of filing to exchange copies of updated profiles. Those of ordinary skill in the art would have been motivated to do so when a sub-set of operational parameters on each of the vehicles were successful and desired to be deployed (e.g. [0021] “operational parameters of a successful drone”).

Claim 8: O’Brien discloses a vehicle, comprising: 
an apparatus comprising, 

at least one memory device functionally coupled to the at least one processor (see e.g. fig. 4, “memory” 430”), the at least one memory device having instructions encoded thereon that, in response to execution by the at least one processor, cause the apparatus to perform or facilitate operations comprising: 
determining that an update for a first vehicle profile package is available (par. [0016] “a hash of the message, which may be compared with the hash derived from the received message … If the two hashes match, the message may be considered authentic”), wherein the first vehicle profile package comprises a group of components, and wherein a first component of the group of components comprises at least one of data or program code, the data defining a parameter of operation of the vehicle and the program code providing one or more of a procedure to analyze the operation of the vehicle or a defined functionality of the vehicle (par. [0038] “storing the encrypted operational parameters of the first drone in a block of a blockchain”), wherein the determining comprises:
receiving update data corresponding to a portion of an updated version of the first vehicle profile package (e.g. par. [0053] “relay the further updated message to the destination drone”);
generating, using at least the update data, validation data to establish availability of the updated version of the first vehicle profile package, wherein the validation data comprises a hash value, the hash 
determining, based on determining that the first set of characters of the hash value satisfies a validation rule, that the updated version of the first vehicle profile package is available (par. [0016] “a hash of the message, which may be compared with the hash derived from the received message … If the two hashes match, the message may be considered authentic”); 
receiving a copy of an updated version of the first vehicle profile package (par. [0038] “retrieving the operational parameters of the fist drone form the block of the blockchain”); 
locking access to the copy of the updated version of the first vehicle profile package (par. [0041] “generate a block 214 … hashed 216 into the blockchain”); and 
providing the locked copy of the updated version of the first vehicle profile package to a second vehicle (par. [0043] “relay the further updated message to the destination drone”).

O’Brian does not disclose: 


Madisetti teaches:
generating validation data wherein the validation data comprises a hash value, the hash value comprising a first set of characters and a second set of characters (par. [0014] “generating a hashed verification record by applying a hash function to the generated verification record”); and
determining, validity based on determining that the first set of characters of the hash value satisfies a validation rule and the second set of characters of the hash value fails to satisfy the validation rule, (par. [0014] “confirming the user identity by determining the decrypted user identification by determining the decrypted user identification information and the retrieved user identification information are at least a partial match”, note that in the case of a partial match a second set of characters would not match”). 

It would have been obvious at the time of filing to determine the availability of an update (O’Brian par. [0016] “If the two hashes match, the message may be considered authentic”) when a first, but not second, set of characters satisfy a validation rule (Madisetti par. [0014] “a partial match”). Those of ordinary skill in the art would have been motivated to do so as a known means of validating a received message which would have produced only the expected 

Claim 15: O’Brien discloses an apparatus, comprising: 
at least one processor (see e.g. fig. 4, “processor” 420) that executes instructions to cause the apparatus to perform or facilitate operations comprising, 
determining that an update for a first vehicle profile package is available (par. [0016] “a hash of the message, which may be compared with the hash derived from the received message … If the two hashes match, the message may be considered authentic”), wherein the first vehicle profile package comprises a group of components, and wherein a first component of the group of components comprises at least one of data or program code, the data defining a parameter of operation of a vehicle and the program code providing one or more of a procedure to analyze the operation of the vehicle or a defined functionality of the vehicle (par. [0038] “storing the encrypted operational parameters of the first drone in a block of a blockchain”) wherein determining that the update for the first vehicle profile package is available comprises:
receiving update data corresponding to a portion of an updated version of the first vehicle profile package (e.g. par. [0053] “relay the further updated message to the destination drone”);
generating, using at least the update data, validation data to establish availability of the updated version of the first vehicle profile package, wherein the validation data comprises a hash value, the hash value comprising a first set 
determining, based on determining that the first set of characters of the hash value satisfies a validation rule, that the updated version of the first vehicle profile package is available (par. [0016] “a hash of the message, which may be compared with the hash derived from the received message … If the two hashes match, the message may be considered authentic”); 
receiving a copy of an updated version of the first vehicle profile package (par. [0038] “retrieving the operational parameters of the fist drone form the block of the blockchain”);
locking access to the copy of the updated version of the first vehicle profile package (par. [0041] “generate a block 214 … hashed 216 into the blockchain”); and 
providing the locked copy of the updated version of the first vehicle profile package to a second vehicle (par. [0043] “relay the further updated message to the destination drone”).

O’Brian does not disclose: 


Madisetti teaches:
generating validation data wherein the validation data comprises a hash value, the hash value comprising a first set of characters and a second set of characters (par. [0014] “generating a hashed verification record by applying a hash function to the generated verification record”); and
determining, validity based on determining that the first set of characters of the hash value satisfies a validation rule and the second set of characters of the hash value fails to satisfy the validation rule, (par. [0014] “confirming the user identity by determining the decrypted user identification by determining the decrypted user identification information and the retrieved user identification information are at least a partial match”, note that in the case of a partial match a second set of characters would not match”). 

It would have been obvious at the time of filing to determine the availability of an update (O’Brian par. [0016] “If the two hashes match, the message may be considered authentic”) when a first, but not second, set of characters satisfy a validation rule (Madisetti par. [0014] “a partial match”). Those of ordinary skill in the art would have been motivated to do so as a known means of validating a received message which would have produced only the expected . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0238338 to O’Brien et al. (O’Brien) in view of US 2018/0322491 to Madisetti et al. (Madisetti) in view of US 10,637,666 to Blankstein et al. (Blankstein).

Claim 2: O’Brien and Madisetti teach the method of claim 1, wherein the locking comprises encrypting the copy using an encryption key that includes the hash value (par. [0039] “hashed or otherwise encrypted”).

O’Brien does not explicitly disclose the using an encryption key that includes the hash value. 

Blankstein teaches encrypting a block using an encryption key that includes a hash value (col. 7, lines 59-61 “derive DApp-specific private key from the user private key and the hash”). 

It would have been obvious at the time of filing to lock access to the copy by encrypting the copy using an encryption key that includes the hash value (Blankstein col. 7, lines 59-61 “derive … private key from the user private key and the hash”). Those of ordinary skill in the art would have been motivated to do so as a known alternate method of preforming the encryption (O’Brien par. [0039] “hashed or otherwise encrypted”). 

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0238338 to O’Brien et al. (O’Brien) in view of US 2018/0322491 to Madisetti et al. (Madisetti) in view of US 10,168,703 to Konrardy et al. (Konrardy).

Claims 4, 11 and 17: O’Brien and Madisetti teach claims 3, 10 and 16, further comprising receiving a reward for sending the locked copy (par. [0017] “may earn trust from the system”).

O’Brien and Madisetti do not explicitly teach receiving a notification of a reward.

Konrardy teaches receiving a notification of a reward (col. 5, lines 24-34 “a message recommending the at least one of the plurality of components be adjusted … a reduction in a cost”).

It would have been obvious at the time of filing to receive a notification of a reward (col. 5, lines 24-31 “a message recommending the at least one of the plurality of components be adjusted”) for sending the locked copy (O’Brien par. [0017] “relay communications”). Those of ordinary skill in the art would have been motivated to do so in order to encourage application of updates (e.g. Konrardy col. 5, lines 31-34 “an indication of a reduction of risk, or a reduction in a cost”).

Claims 5-6, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0238338 to O’Brien et al. (O’Brien) in view of US 2018/0322491 to Madisetti et al. (Madisetti) in view of US 10,447,483 to Su (Su).

Claims 5, 12 and 18: O’Brien and Madisetti teach claims 1, 8 and 15, but does not disclose wherein the providing comprises determining that the second vehicle is compatible with the updated version of the first vehicle profile package.

Su teaches determining that a second vehicle is compatible with an update (col. 13, lines 29-35 “select the firmware update file … based on compatibility information”).

It would have been obvious at the time to determine the second vehicle (e.g. O’Brien par. [0043] “the destination drone”) is compatible with the updated vehicle profile package (Su col. 13, lines 29-35 “based on compatibility information”). Those of ordinary skill in the art would have been motivated to do so to ensure applying the update would not disrupt operation of the vehicle.

Claims 6, 13 and 19: O’Brien, Madisetti and Su teach claims 5, 12 and 18, wherein the providing further comprises, determining a satisfactory communication pathway to route the copy of the updated version of the first vehicle profile package to the second vehicle (par. [0015] “messages may be re-routed at each hop based upon signal strength, message priority, available drones, etc.”, par. [0025] “determines hot to relay the message”); and 
sending the copy to the second vehicle using the satisfactory communication pathway (O’Brien par. [0043] “relay the further updated message to the destination drone”).

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0238338 to O’Brien et al. (O’Brien) in view of US 2018/0322491 to Madisetti et al. (Madisetti) in view of US 10,447,483 to Su (Su) in view of US 10,168,703 to Konrardy et al. (Konrardy).

Claims 7, 14 and 20: O’Brien, Madisetti and Su teach claims 5, 12 and 18, wherein the providing further comprises sending a recommendation message for the updated version of the first vehicle profile package to the vehicle (O’Brien par. [0043] “relay the further updated message to the destination drone”).

O’Brien and Su do not explicitly teach the message is a recommendation message1. 

Konrardy teaches a recommendation message (col. 5, lines 24-34 “a message recommending the at least one of the plurality of components be adjusted”).

It would have been obvious at the time of filing to send a recommendation message (Konrardy col. 5, lines 24-31 “a message recommending the at least one of the plurality of components be adjusted”, O’Brien par. [0017] “relay communications”). Those of ordinary skill in the art would .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes that it could be argued that O’Brien’s message falls within a reasonably broad understanding of a “recommendation message” because it “recommends” an application of the profile even if there is no explicit disclosure of a target vehicle not applying the update. Regardless, in the interest of furthering prosecution, the claim is rejected in view of a more explicit disclosure.